Hawkins, Justice.
This was a bill of exceptions filed to the decision of the judge concerning an affidavit of illegality in Early superior court. The bill of exceptions recites as follows:
When the case was called, plaintiff’s attorney demurred to the illegality and the several grounds therein stated, and moved to dismiss the same, whereupon the court sustained the demurrer and dismissed the affidavit of illegality, and to which said decision the plaintiff in error .excepts, and that is the only assignment of error, The court in certifying to the bill of exceptions, added, “ the court did not sustain the demurrer in this case, as set forth in the bill of exceptions, but, on inspection of the records in the case, overruled and gave judgment against the same.”
The rule requires the exceptions to be plainly set out in the bill of exceptions, and for failure in this regard this writ of error is dismissed, and we the more readily do this because upon an examination of the grounds of illegality we do not think they were well taken.
Writ of error dismissed.